UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1052



JAMES DAVID CASE, as Personal Representative
for the Estate of David Scott Case,

                                              Plaintiff - Appellant,

          and


DAVID SCOTT CASE, deceased,

                                                           Plaintiff,

          versus


M. C. STEWART; GASTON COUNTY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:03-cv-00388)


Submitted:   September 28, 2007               Decided:   June 3, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Lutzel, LUTZEL, GANDY & BROADWAY, PLLC, Mooresville,
North Carolina, for Appellant.  Martha Raymond Thompson, STOTT,
HOLLOWELL, PALMER & WINDHAM, Gastonia, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            James David Case, as personal representative of the

estate of his son, David Scott Case, appeals the magistrate judge’s

order* granting summary judgment to Officer M.C. Stewart and Gaston

County, North Carolina, on Case’s claims under 42 U.S.C. § 1983

(2000) and state law.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the magistrate judge.       See Case v. Stewart, No. 3:03-cv-00388

(W.D.N.C. Jan. 4, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      The parties consented to exercise of jurisdiction by a U.S.
magistrate judge. See 28 U.S.C. § 636(c) (2000).

                                   - 3 -